DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
The claims are replete with terms that fail to recite sufficient antecedent basis.  A list of non-comprehensive examples follows, however, applicant must correct every case of lack of sufficient antecedent basis in order to make the claims definite.
Claim 1, lines 6-7 recites the limitation "the orientation of the camera".  
Claim 6, line 2 recites the limitation "the orientation of a street". 
Claim 10, lines 9-10 recites the limitation "the orientation of the camera". 
Claim 15, lines 2-3 recites the limitation "the orientation of a street".  
Claim 19, lines 5-6 recites the limitation "the orientation of the camera".  
Claim 25, lines 8-9 recites the limitation "the orientation of the camera".  
Also in claims 1, 10, 19, and 25:  "the sky", "the horizon".
The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12, 14, 17-19, 21, 24-25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (US 8,717,233 B2) in view of Wang (CN 107064974 A), where all references are to the English translation.
In regard to claims 1, 10, 19, and 25, Ashjaee discloses:
a mobile device (Fig. 11) comprising: a Global Navigation Satellite System (GNSS) receiver (408, Fig. 11); a memory (1106, Fig. 11); and one or more processing units communicatively connected with the GNSS receiver and the memory (1108, Fig. 11);

obtaining orientation information indicative of the orientation of the camera when the image was taken (506, Fig. 5); 
determining, based on the orientation information, a location of a horizon within the image (col. 4, lines 5-7; col. 5, lines 44-63); 
determining, based on the location of the horizon within the image and a location of the one or more obstructions within the image, one or more obstructed portions of the sky, wherein the one or more obstructed portions of the sky are obstructed by the one or more obstructions (508, Fig. 5); 
determining, based on locations of a plurality of satellite vehicles (SVs) in the sky, from the perspective of the mobile device (510, Fig. 5; Fig. 8); 
determining, based on the locations of the plurality of SVs and the one or more obstructed portions of the sky, one or more obstructed SVs of the plurality of SVs (510, Fig. 5; Fig. 8); 
obtaining satellite information from each SV of the plurality of SVs (col. 7, lines 6-12); and 
making the GNSS position determination of the mobile device, wherein making the GNSS position determination comprises disregarding or de-weighting the respective satellite information obtained from each of the one or more obstructed SVs (512, Fig. 5; col. 7, lines 13-27).

Ashjaee further discloses the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined.
Wang teaches disclose determining  locations of a plurality of satellite vehicles (SVs) in the sky based on an estimated position of a mobile device (Fig. 3a-3b; p. 5, final ¶) [where the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined relative to an estimated position of the mobile device].
One of ordinary skill in the art before the effective filing date of the invention would recognize that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky in Ashjaee must be determined relative to some reference, and would have found it obvious to include the estimated position of Wang as that reference in order to implement the invention of Ashjaee.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are able to be determined because a reference from which they are measured it used.
In regard to claims 3, 12, 21, and 27, Ashjaee further discloses determining, from the image, a profile of the one or more obstructions (Fig. 7 from Fig. 6).
In regard to claims 5 and 14, Ashjaee further discloses the orientation information is based on data from one or more orientation sensors of the mobile device (506, Fig. 5).

claims 8 and 17, Ashjaee further discloses the camera is integrated into the mobile device (110, Fig. 1; 116, Fig. 3; col. 3, lines 34-42), and the mobile device comprises: a mobile phone, or a vehicle (col. 8, lines 11-28) [where the mobile device may be a mobile phone].
	In regard to claims 9, 18, 24, and 30, Wang further teaches determining the estimated position of the mobile device using: a coarse position based on a previously-obtained GNSS position fix, Wi-Fi-based positioning, cellular-based positioning, or dead reckoning, or any combination thereof (Fig. 3a-3b; p. 5, final ¶) [where inertial navigation uses dead reckoning.  See "inertial navigation system" in the Academic Press Dictionary of Science and Technology].

Claims 2, 11, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee and Wang, as applied to claims 1, 10, 19, and 25, above, and further in view of Capet (CN 108226963 A), where all references are to the English translation.
Ashjaee and Wang fails to teach obtaining the image is responsive to a triggering even comprising detecting: a Field Of View (FOV) of the camera includes the horizon; a signal quality of one or more signals from the plurality of SVs is below a threshold signal quality; a signal power of one or more signals from the plurality of SVs is below a threshold signal power; or the estimated position of the mobile device is in an area predetermined to have obstructions, or any combination thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include switching to the mode of selecting satellites based on a triggering event of being in an area predetermined to have obstructions into the combination in order to save battery power by not powering the camera or the image processing when it is not necessary because there are not expected to be any obstructions present.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power is saved by not performing the imaging and corresponding image processing.

Claims 4, 7, 13, 16, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee and Wang, as applied to claims 1, 10, 19, and 25, above, and further in view of Carter (US 9,606,238 B2).
In regard to claims 4, 13, 22, and 28, Ashjaee and Wang fail to disclose sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of the mobile device based on the GNSS position determination.
Carter teaches sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of a mobile device based on the GNSS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the mobile device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that battery power in the mobile device is saved.
In regard to claims 7, 16, 23, and 29, Carter further teaches determining one or more obstructed SVs is further based on information indicative of one or more additional obstructed portions of the sky received from a server (col. 22, lines 44-51) [where the satellite acquisition parameters is information indicative of one or more additional obstructed portions of the sky].

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee and Wang, as applied to claims 5 and 14, above, and further in view of Maruya (JP 2958020 B2), where all references are to the English translation.
Ashjaee and Wang fails to disclose determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to correct any error in the orientation sensor measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that any error in the orientation sensor measurement is corrected.

The following reference(s) is/are also found relevant:
	Uchida (JP 4328173 B2, where all references are to the English translation), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (p. 11, ¶1).
Geelen (CN 101194143 B), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a 
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648